DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of genome sequencing in the reply filed on 6/13/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-20 are pending.
An action on the merits is set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a method for evaluating cancer comprising obtaining one or more live cells isolated from a sample of a patient; performing a first assay to measure a functional biomarker in one or more live cells, performing a second assay on the cells having undergone the first assay and analyzing data to determine stage or progression of the cancer.  The claims therefore encompass any species and any sample and functionally determining any type of cancer stage or progression, the specification has not provided that these species would have the same activity. 
Although the specification teaches the method steps (see p 6-7 an figure 1), the specification does not provide any guidance for which data analysis would provide the functionality for stage or progression of cancer.  The claims are drawn to any biomarkers to correlated to data analysis to this functionality.  However, the specification has not provided or described any of the data that would provide the instant functionality.  
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure.  
The specification appears to be asserting that specific expression of the recited genes are functionality associate with particular prognosis, however, the specification does not provide the critical guidance that these expression levels are predictably the same in any samples or species.  Further, the specification does not provide this functionality with regard to the breadth of any progression or stage of cancer in which each would be associated with different biochemical pathways.    
The art of Cobb et al (Crit Care Med 2002 Vol. 30 p. 2711) teaches the in analysis of gene expression in spleen and liver sample from septic mice. Notably, the reference teaches that, when compared to a non-septic sample, the relevant expression profiles of the septic mouse spleen and the septic mouse liver contain different nucleic acids at different levels (Table 1; p.2714, middle col., lns.2-8).   As such the art teaches that expression levels of the same nucleic acids in different tissue samples differ.  Therefore, the art indicates that the identifying characteristics or functional attributes that would distinguish different members of the claimed genus will differ depending on the sample type.   
Enard et al. (Science 2002 Vol 296 p. 340) teaches that even between closely related species gene expression patterns differ (abstract).  Enard et al. teaches that mRNA expression levels are different between humans, chimpanzees, orangutans and rhesus marcques (p. 340 1st column last sentence-2nd column 1st paragraph).  Enard et al. teaches that there are a large number of quantitative differences in gene expression in closely related mammals (p. 342 2nd column last paragraph).  Therefore the art teaches that even between very closely related mammals there is a divergence of gene expression.  As such the specification has not provided written support for the functionality of analyzed data to determine sate of progression of cancer.
In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that "Satisfactory disclosure of a ``representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed." (See: 'Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.)   In the instant case, the specification fails to teach the necessary common attributes or features of the samples and controls consistently in view of the species disclosed.  As such, one of skill in the art would not recognize that applicant was in possession of the any data analysis from the second assay and any measured biomarker  and the various detection of each in any sample from any species and the functionality of stage or progression of cancer.   
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation without significantly more. The claim(s) recite(s) a judicial exception of data from a second assay and a measured biomarker and determining stage or progression of cancer. This judicial exception is not integrated into a practical application because the claims require steps of performing a first and second assay does not provide a step to integrate the judicial exception.   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not integrate the judicial exception to steps that are not considered routine and conventional steps.  
These judicial exceptions are not integrated into a practical application because the claims only recite the natural correlation or routine and convention steps, wherein the  routine and convention steps  does not integrate the judicial expectation. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps are considered general and routine knowledge in the prior art as exemplified by the prior (as discussed below).  
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, a   natural phenomenon.  
The correlation of analyzing date and evaluation of cancer is considered a natural correlation.  The step of providing determining the expression in the sample are considered a routine and conventional step as detailed below.
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the steps require only routine and convention steps and does not integrate the judicial exception to a practical application.  
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No as the claims do not require any elements that integrate the judicial exception.  
The steps that are not considered judicial expectations are the steps of performing the first and second assay is considered routine analysis of expression using known and conventional assays.  Kuhn et al. (US Patent Application Publication 2016/0266127 cited on IDS) discloses a method of evaluating cancer as it teaches predicting response to a hormone directed therapy in a prostate cancer (abstract and paragraphs 60-65).  Kuhn et al. teaches obtaining one or more live cells isolated from a sample of a blood by teaching obtaining a blood sample from a patient containing live cells (abstract, paragraphs 52,65).  Kuhn et al. teaches performing a first assay to measure a functional biomarker in one or more live cells by performing a direct analysis comprising immunofluorescent staining on live nucleated cells in the blood sample to identify and enumerate CTCs (para 11, 65).  Kuhn et al. teaches performing a second assay on the one or more live cells having undergone the first assay by individually characterizing genotypic, morphometric and protein expression parameters to generate a profile for each of the live CTC (para 65) .  Further Kuhn teaches analyzing data by predicting response to hormone directed therapy in prostate cancer based on the profile (para 105-118, 130-135).
     These methods are considered generic recitations of general methods of hybridization and expression   that do not overcome the rejection.  
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 11 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuhn et al. (US Patent Application Publication 2016/0266127 cited on IDS).
With regard to claim 1, Kuhn et al. discloses a method of evaluating cancer as it teaches predicting response to a hormone directed therapy in a prostate cancer (abstract and paragraphs 60-65).  Kuhn et al. teaches obtaining one or more live cells isolated from a sample of a blood by teaching obtaining a blood sample from a patient containing live cells (abstract, paragraphs 52,65).  Kuhn et al. teaches performing a first assay to measure a functional biomarker in one or more live cells by performing a direct analysis comprising immunofluorescent staining on live nucleated cells in the blood sample to identify and enumerate CTCs (para 11, 65).  Kuhn et al. teaches performing a second assay on the one or more live cells having undergone the first assay by individually characterizing genotypic, morphometric and protein expression parameters to generate a profile for each of the live CTC (para 65) .  Further Kuhn teaches analyzing data by predicting response to hormone directed therapy in prostate cancer based on the profile (para 105-118, 130-135).
With regard to claim 2, Kuhn teaches that the live cells include cancer cells or immune cells (para 4).
With regard to claim 3, Kuhn teaches that the second assay includes genome sequencing by next generation sequencing (para 12).
With regard to claim 4, Kuhn teaches that producing sequence data (para 49).
With regard to claim 5, Kuhn teaches a method of detection of polymorphisms (para 49).
With regard to claim 6, Kuhn et al teaches a method of mapping unique sequence reads to a reference, as Kuhn teaches that the genotypic information is generated to make a profiled for detecting CNV and aneuploidy (para 12 and 49).
With regard to claim 11, Kuhn discloses analyzing sequence data from a plurality of different cells, assigning the cells to clonal groups based upon the sequence data (para 45-46 and 60-62).
With regard to claim 15, Kuhn et al teaches  a method that detects one or more genetic sequence alterations (para 12 and 49). 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7, 8, 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn et al. (US Patent Application Publication 2016/0266127 cited on IDS) in view of  Cummings et al. (US Patent Application 2019/0025308 effective filing date 7/21/2017)
Kuhn et al. discloses a method of evaluating cancer as it teaches predicting response to a hormone directed therapy in a prostate cancer (abstract and paragraphs 60-65).  Kuhn et al. teaches obtaining one or more live cells isolated from a sample of a blood by teaching obtaining a blood sample from a patient containing live cells (abstract, paragraphs 52,65).  Kuhn et al. teaches performing a first assay to measure a functional biomarker in one or more live cells by performing a direct analysis comprising immunofluorescent staining on live nucleated cells in the blood sample to identify and enumerate CTCs (para 11, 65).  Kuhn et al. teaches performing a second assay on the one or more live cells having undergone the first assay by individually characterizing genotypic, morphometric and protein expression parameters to generate a profile for each of the live CTC (para 65) .  Further Kuhn teaches analyzing data by predicting response to hormone directed therapy in prostate cancer based on the profile (para 105-118, 130-135).  However Kuhn does not teaches that the analyzing step comprises determining a tumor mutational burden (TMB).  
With regard to claim 7 and 18, Cummings teaches a method of using CTC cells (para 357) to evaluate cancer by measuring tumor mutational burden (TMB) (para 514-521).  
With regard to claim 8, Cummings teaches a method of comparison of TMB to the reference reads to identify mutations (para 36).
 	Therefore it would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify Kuhn et al. to detect any genetic measurement for cancer evaluation including the TMB of Cummings et al. The ordinary artisan would have a reasonable expectation as Cummings teaches one can evaluate TMB in CTC cells.  Further, the ordinary artisan would use TMB to evaluate differences that are associated with cancer as taught by Cummings.
 
 Claim(s) 9, 12, 16-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn et al. (US Patent Application Publication 2016/0266127 cited on IDS)   in view of Manalis et al (WO2008043040 published 4/10/2008 cited on IDS). 
Kuhn et al. discloses a method of evaluating cancer as it teaches predicting response to a hormone directed therapy in a prostate cancer (abstract and paragraphs 60-65).  Kuhn et al. teaches obtaining one or more live cells isolated from a sample of a blood by teaching obtaining a blood sample from a patient containing live cells (abstract, paragraphs 52,65).  Kuhn et al. teaches performing a first assay to measure a functional biomarker in one or more live cells by performing a direct analysis comprising immunofluorescent staining on live nucleated cells in the blood sample to identify and enumerate CTCs (para 11, 65).  Kuhn et al. teaches performing a second assay on the one or more live cells having undergone the first assay by individually characterizing genotypic, morphometric and protein expression parameters to generate a profile for each of the live CTC (para 65) .  Further Kuhn teaches analyzing data by predicting response to hormone directed therapy in prostate cancer based on the profile (para 105-118, 130-135).  However Kuhn does not teaches that the analyzing step comprises determining a tumor mutational burden (TMB).  
With regard to claims 9 and 12, 16, Manalis et al. teaches that a functional biomarker can include a cancer biomarker analysis based on biomarker mass (p 1 and p. 23).
With regard to claim 17, Manalis et al. teaches a suspended microchannel resonator (p15).    
Therefore it would be prima facie obvious to the artisan of ordinary skill in the art at the effective filing date to modify Kuhn to use mass analysis as taught by Manalis to provide evaluation of the cancer.  The ordinary artisan would be motivated by Manalis to use mass change as Manais teaches this is a superior method of analyzing samples based on changes in biomarker (p. 1 and 23).  Further it would be obvious to use a suspended microchannel resonator as disclosed by Manalis in order to measure samples based on changes in biomarker concentration or mass efficiently. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn et al. (US Patent Application Publication 2016/0266127 cited on IDS)   in view of Gandara (Nat Med Sept 2018 Vol 24 cited on IDS).
Kuhn et al. discloses a method of evaluating cancer as it teaches predicting response to a hormone directed therapy in a prostate cancer (abstract and paragraphs 60-65).  Kuhn et al. teaches obtaining one or more live cells isolated from a sample of a blood by teaching obtaining a blood sample from a patient containing live cells (abstract, paragraphs 52,65).  Kuhn et al. teaches performing a first assay to measure a functional biomarker in one or more live cells by performing a direct analysis comparing  immunofluorescent staining on live nucleated cells in the blood sample to identify and enumerate CTCs (para 11, 65).  Kuhn et al. teaches performing a second assay on the one or more live cells having undergone the first assay by individually characterizing genotypic, morphometric and protein expression parameters to generate a profile for each of the live CTC (para 65) .  Further Kuhn teaches analyzing data by predicting response to hormone directed therapy in prostate cancer based on the profile (para 105-118, 130-135).  However Kuhn does not teaches measuring after administration of a checkpoint inhibitor.  
Although Kuhn teaches measurement of the biomarker and use for analysis of therapy response, Kuhn et al. does not teach use after a checkpoint inhibitor.  With regard to claim 10, Gandara teaches identification of biomarkers after identification of atazolizumab for cancer evaluation (abstract).
Therefore it would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of Kuhn et al. to screen known treatments to determine the effect of the treatment of functionally biomarkers.  The ordinary artisan would have a reasonable expectation of success of modifying the method to screen any treatments as Kuhn et al. teaches that functional biomarkers are affected by therapy responses, 

 Claim(s)  13-14 and 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn et al. (US Patent Application Publication 2016/0266127 cited on IDS) and   Cummings et al. (US Patent Application 2019/0025308 effective filing date 7/21/2017) as applied to claims 7, 8, 18  in view of Rapheal (Genome Medicine 2014 cited on IDS). 
Kuhn et al. discloses a method of evaluating cancer as it teaches predicting response to a hormone directed therapy in a prostate cancer (abstract and paragraphs 60-65).  Kuhn et al. teaches obtaining one or more live cells isolated from a sample of blood by teaching obtaining a blood sample from a patient containing live cells (abstract, paragraphs 52,65).  Kuhn et al. teaches performing a first assay to measure a functional biomarker in one or more live cells by performing a direct analysis comprising immunofluorescent staining on live nucleated cells in the blood sample to identify and enumerate CTCs (para 11, 65).  Kuhn et al. teaches performing a second assay on the one or more live cells having undergone the first assay by individually characterizing genotypic, morphometric and protein expression parameters to generate a profile for each of the live CTC (para 65) .  Further Kuhn teaches analyzing data by predicting response to hormone directed therapy in prostate cancer based on the profile (para 105-118, 130-135).  Kuhn discloses analyzing sequence data from a plurality of different cells, assigning the cells to clonal groups based upon the sequence data (para 45-46 and 60-62).  
With regard to claims 19-20, Cummings teaches a method of using CTC cells (para 357) to evaluate cancer by measuring tumor mutational burden (TMB) (para 514-521).  Cummings teaches a method of comparison of TMB to the reference reads to identify mutations (para 36).
However Kuhn and Cummings do not identify mutations exclusively in clonal groups with higher mass accumulation as putative driver mutations.
With regard to claims 13-14, Raphael teaches a method of distinguishing between driver and passenger driver mutations to identify somatic mutations in cancer genome sequences to distinguish the driver mutations that are responsive for cancer from random passenger mutations(pages 2-3).  
Therefore it would be prima facie obvious to one of ordinary skill in the art that the time of the effective filing date to modify the method of Kuhn and Cummings to determine the driver mutations that are associated with cancer progression.  The ordinary artisan would be motivated as Rapheal teaches a method to distinguish driver mutations that are associated with cancer progression from random passenger mutations.  Therefore the ordinary artisan would be motivated to determine and distinguish biomarkers associated with cancer. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE D SALMON/             Primary Examiner, Art Unit 1634